Title: To Benjamin Franklin from Palteau de Veimerange, with Franklin’s Note for a Reply, 11 March 1782
From: Palteau de Veimerange, Gabriel-Claude,Franklin, Benjamin
To: Franklin, Benjamin


Monsieur
Paris le 11. Mars 1782
Les perquisitions que j’ai fait faire pour trouver des Navires propres à transporter en Amérique, les differens effets qui ont été rassemblés à Brest, pour le Service des Etats unis, n’ont pas été heureuses jusqu’à présent. J’ai la certitude qu’il n’en pourra être fourni aucun de Nantes et de l’Orient; il n’y a pas lieu d’esperer qu’il puisse S’en trouver à Bordeaux.
Un Négociant de Brest Se trouve avoir cent Tonneaux de libres dans un Batiment qui doit partir pour l’amerique septentrionale, avec le prochain convoi. Il offre de céder ces cent Tonneaux pour être employés à transporter une partie des effets appartenant aux Etats unis, à la condition qu’il Sera payé du fret au prix qui Sera reglé pour les autres Navires qui pourront être frêtés pour le même objet. Je prie votre Excellence de me faire connoitre Si Elle est d’avis de faire usage de ces cent Tonneaux, ou Si vous avez lieu d’esperer que le département de la Marine vous fera fournir les Navires Nécessaires, pour Embarquer ce qui ne pourra pas être placé sur la fregatte l’alliance. Je n’ai point encore avis que cette fregatte Soit rendue à Brest. Il est à désirer qu’elle y arrive promptement, afin de pouvoir profiter de l’escorte du prochain convoi.
J’ai L’honneur d’être avec une respectueuse considération de Votre Excellence, Monsieur, Le très humble et très Obéïssant Serviteur
Veimerange
M. franklin a Passy.
Endorsed: That the Capt. of the Alliance has refused to go to Brest, and is probably sail’d without taking any of the Goods.
That I rely wholly on the Assistance of the Department of the Marine; who will probably engage the 100 Tons proposed if necessary.
